


Exhibit 10.1

 

CONSENT AND TERMINATION AGREEMENT

 

THIS CONSENT AND TERMINATION AGREEMENT (hereinafter referred to as this
“Agreement”) is made and entered into as of September 12, 2019 by and among
Castle Creek Pharmaceutical Holdings, Inc., a Delaware corporation (“Parent”),
Fibrocell Science, Inc., a Delaware corporation (the “Company”), the undersigned
securityholders of the Company (collectively the “Securityholders” and each
individually, a “Securityholder”), and Castle Creek Merger Corp., a Delaware
corporation (“Merger Sub”).

 

WHEREAS, the Company has issued 8,000 shares of Series A Convertible Preferred
Stock, par value $0.001 per share, of the Company (the “Preferred Stock”), and
related warrants (the “Company Warrants”) pursuant to that certain Securities
Purchase Agreement dated as of March 7, 2017 (the “Securities Purchase
Agreement”), by and among the Company and the Holders;

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and Merger Sub, have entered into an Agreement and Plan of Merger (as amended,
restated, supplemented or otherwise modified from time to time, the “Merger
Agreement”), dated as of the date hereof, pursuant to which Merger Sub will be
merged with and into the Company (the “Merger”), with the Company being the
surviving entity of such Merger and a wholly owned subsidiary of Parent on the
terms, and subject to the conditions, set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Securityholders are the beneficial owners
(for purposes of this Agreement, “beneficial owner” (including “beneficially
own” and other correlative terms) shall have the meaning set forth in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”)) of the number
of Company Warrants and shares of Preferred Stock set forth on Schedule I hereto
(such Equity Interests, the “Subject Securities”); and

 

WHEREAS, as a condition to and as an inducement to Parent’s and Merger Sub’s
willingness to enter into the Merger Agreement, the Securityholders have agreed
to enter into this Agreement, to cause the conversion of their shares of
Preferred Stock as contemplated by the Merger Agreement and in accordance with
the terms of the Certificate of Designation and to cancel their Company Warrants
as contemplated by the Merger Agreement and in accordance with the terms of the
applicable Company Warrants.

 

WHEREAS, Section 5.4 of the Securities Purchase Agreement provides that any
provision of the Securities Purchase Agreement may be amended with the written
consent of the Company and the Required Purchasers;

 

WHEREAS, the Company and the undersigned Securityholders (together with other
holders of Preferred Stock and Company Warrants executing agreements
substantially similar to this Agreement with respect to the Termination (as
defined below) constituting all of the parties to the Transaction Documents (as
defined in the Securities Purchase Agreement) desire to terminate the Securities
Purchase Agreement in its entirety upon consummation of the Merger (the
“Termination”); and

 

--------------------------------------------------------------------------------



 

WHEREAS, in connection with and as consideration for the Termination, Merger Sub
desires to issue a promissory note substantially in the form attached hereto as
Exhibit A (each “Note” and, collectively, the “Notes”) to each Securityholder in
the principal amount described below.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

SECTION 1.                            Certain Definitions.  Capitalized terms
used but not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.  For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

 

(a)                                 “Constructive Sale” shall mean, with respect
to any Subject Security, a short sale with respect to such Subject Securities,
entering into or acquiring an offsetting derivative contract with respect to
such Subject Securities, entering into or acquiring a future or forward contract
to deliver such Subject Securities, or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such Subject
Securities.

 

(b)                                 “Conversion Amount” shall mean, with respect
to a share of Preferred Stock, an amount equal to: (i) the number of Company
Shares such share of Preferred Stock is entitled to be converted into pursuant
to the Certificate of Designation, based on the “Stated Value” of such share of
Preferred Stock (each issued and outstanding share of Preferred Stock having a
Stated Value as of the date hereof of $1,105 (as may be adjusted prior to the
Effective Time in accordance with the Certificate of Designation, including by
virtue of the dividend continuing to accrue until the Effective Time in
accordance with the Certificate of Designation)) and assuming a “Conversion
Price” (as defined in the Certificate of Designation) of $11.6355 (as may be
adjusted prior to the Effective Time in accordance with the Certificate of
Designation), multiplied by (ii) the Merger Consideration.

 

(c)                                  “Expiration Date” shall mean the earliest
to occur of (i) such date and time after the Effective Time at which all of the
Subject Securities shall have been converted or otherwise terminated or
cancelled, and such Securityholder no longer has any right or claim of ownership
over any Subject Security or other Equity Interests of the Company or the
Surviving Corporation, (ii) such date and time as the Merger Agreement shall be
properly terminated pursuant to Article VII of the Merger Agreement, (iii) any
amendment to the terms of the Merger Agreement that (A) reduces the amount or
value of, or changes the type of, consideration payable to the Securityholders
in respect of any of their Subject Securities, (B) imposes any material
restrictions on or additional conditions on the payment of the consideration
payable to the Securityholders in respect of any of their Subject Securities,
except, in the case of (B), as may be required by law, stock exchange rule or
other regulation, or the interpretation thereof by any Governmental Entity with
proper jurisdiction, or (C) extends the Outside Date

 

2

--------------------------------------------------------------------------------



 

beyond April 12, 2020 and (iv) the mutual written agreement of each of the
parties hereto to terminate this Agreement.

 

(d)                                 “Transfer” shall mean, with respect to any
Subject Security, the direct or indirect assignment, sale, transfer, tender
(into a tender offer, exchange offer or otherwise), pledge, hypothecation, or
the grant, creation or suffrage of a Lien upon, or the gift, placement in trust,
or the Constructive Sale or other disposition (including by merger or any other
conversion into securities or other consideration) of such Subject Securities
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including any right
or power to vote to which the holder thereof may be entitled, whether such right
or power is granted by proxy or otherwise), or any change in the record or
beneficial ownership of such Subject Securities, and any agreement, arrangement
or understanding, whether or not in writing, to effect any of the foregoing.

 

SECTION 2.                            Consent for Amendment and Related Matters.

 

(a)                                 Termination of the Securities Purchase
Agreement. Pursuant to Section 5.4 of the Securities Purchase Agreement, each of
the Securityholders and the Company hereby agree, that, effective immediately
prior to consummation of the Merger and without any further action on the part
of the parties hereto, the Securities Purchase Agreement shall be deemed
terminated and of no further force or effect.

 

(b)                                 Consent Fee. Subject to the terms and
conditions of this Agreement, as consideration for the consent of each
Securityholder to the Termination, Merger Sub hereby agrees to, immediately
prior to consummation of the Merger, to issue and deliver to each Securityholder
the Note in the principal amount equal to the aggregate amount of all of the
Conversion Amounts which such Securityholder is entitled to receive in
connection with the conversion of the shares of Preferred Stock held by such
Securityholder and converted in accordance with the terms of the Merger
Agreement and this Agreement.

 

SECTION 3.                            Transfer of Subject Securities or Voting
Rights.

 

(a)                                 Transfer of Subject Securities.  Except as
otherwise permitted by this Agreement or the Merger Agreement, each
Securityholder hereby agrees that at all times during the period commencing on
the date hereof until the Expiration Date, such Securityholder shall not
(i) cause or permit, or commit or agree to cause or permit, any Transfer of any
of the Subject Securities or (ii) take any other action that would in any way
delay, restrict, limit or interfere with the performance of the Securityholder’s
obligations hereunder or the transactions contemplated hereby or by the Merger
Agreement; provided, however, this Section (2)(a) shall not prohibit a Transfer
of any of the Subject Securities to any person, so long as the assignee or
transferee agrees to be bound by the terms of this Agreement and executes and
delivers to the parties hereto a written consent and joinder memorializing such
agreement in form and substance reasonably satisfactory to

 

3

--------------------------------------------------------------------------------



 

Parent; provided further, that no such Transfer shall relieve such transferring
Securityholder from its obligations under this Agreement, other than with
respect to those Subject Securities transferred in accordance with the foregoing
provision (it being understood, for the avoidance of doubt, that such
transferring Securityholder shall continue to be bound by the covenants and
obligations set forth in Section 10, Section 12 and Section 15 hereof).

 

(b)                                 Any Transfer or other action taken or
effected in violation of this Section 3 shall, to the fullest extent permitted
by Law, be void ab initio and of no force or effect, and the Company may decline
to give effect to such transfer in its books and records and those of its
agents.

 

SECTION 4.                            No Ownership Interest.  Nothing contained
in this Agreement shall be deemed to vest in Parent any direct or indirect
ownership or incidence of ownership of, or with respect to, any Subject
Security.  All rights, ownership and economic benefits of and relating to the
Subject Securities shall remain vested in and belong to the Securityholders, and
this Agreement shall not confer any right, power or authority upon Parent or any
other Person (a) to direct the Securityholders in the voting of any of the
Subject Securities, except as otherwise specifically provided herein, or (b) in
the performance of any of the Securityholders’ duties or responsibilities as
officers or directors, as applicable, of the Company.

 

SECTION 5.                            Treatment of Securities.

 

(a)                                 Preferred Stock.

 

(i)                                     In the event that, immediately prior to
the Effective Time, any Securityholder is the beneficial owner of shares of
Preferred Stock such Securityholder hereby irrevocably agrees that at and after
the Effective Time, each such share of Preferred Stock shall, in accordance with
the terms of the Certificate of Designation and the Merger Agreement, thereafter
represent only the right to receive an amount in cash, without interest, equal
to the Conversion Amount with respect to such share of Preferred Stock, subject
to any withholding of Taxes required by applicable Law, upon delivery of a
Notice of Conversion in accordance with Section 2.2 of the Merger Agreement and
Section 6(a) of the Certificate of Designation.

 

(ii)                                  Each Securityholder shall, within ten
(10) calendar days from the date hereof, execute (or cause the holder of record
to execute) and deliver to the Company a Notice of Conversion electing to
convert each share of Preferred Stock beneficially owned by such Securityholder
into the right to receive the Conversion Amount and all shares of Preferred
Stock represented by such Notice of Conversion shall forthwith be cancelled, in
each case in accordance with the Certificate of Designation and the Merger
Agreement.

 

4

--------------------------------------------------------------------------------



 

(iii)                               The parties hereto acknowledge and agree
that the effectiveness of a Notice of Conversion shall be conditioned upon the
consummation of the Merger.

 

(b)                                 Warrants.

 

(i)                                     Each Securityholder hereby agrees that
each Company Warrant shall terminate at the Effective Time and be cancelled and
shall be entitled to receive no consideration or securities of any kind. Each
Securityholder further agrees that any such Company Warrant shall thereafter
cease to be binding upon the Company and the Surviving Corporation, and none of
the Company, the Surviving Corporation or any of their affiliates shall have any
further obligations with respect thereto.

 

SECTION 6.                            Additional Agreements.

 

(a)                                 No Appraisal or Other Claims.  Each
Securityholder (i) knowingly, voluntarily, intentionally, unconditionally and
irrevocably waives and agrees not to exercise any rights (including, without
limitation, under Section 262 of the Delaware General Corporation Law) to demand
appraisal of any of the Subject Securities or any other Equity Interests of the
Company held by the Securityholder or rights to dissent from the Merger that
such Securityholder may have (collectively, “Appraisal Rights”) or to receive
notice of any right to seek Appraisal Rights in connection with the Merger;
(ii) agrees not to commence, participate in or voluntarily aid in any way any
claim or proceeding to seek (or file any petition related to) Appraisal Rights
in connection with the Merger; and (iii) agrees not to commence, participate in
or voluntarily aid in any way, and will take all actions necessary to opt out
of, any class in any class action with respect to, any claim, derivative or
otherwise, against Parent, Merger Sub, the Company or any of their respective
representatives or successors relating to the negotiation, execution or delivery
of this Agreement or the Merger Agreement or the consummation of the Merger,
including any claim (x) challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement or the Merger Agreement,
(y) alleging a breach of any fiduciary duty of the Company Board in connection
with the Merger Agreement or the transactions contemplated thereby, (z) making
any claim with respect to SEC disclosures in connection with the Merger
Agreement or the transaction; provided, that the foregoing covenants shall not
be deemed a consent to or waiver of any rights of the Securityholder for any
breach of this Agreement or the Merger Agreement.

 

(b)                                 Communications.  Unless required by
applicable Law or legal process, the Securityholder shall not, and shall cause
its representatives not to, make any press release or other public announcement
with respect to the business or affairs of the Company, Parent or Merger Sub,
including this Agreement and the Merger Agreement and the transactions
contemplated hereby and thereby, without the prior written consent of Parent.

 

5

--------------------------------------------------------------------------------



 

SECTION 7.                            Representations, Warranties and Other
Agreements of Securityholders.  Each Securityholder hereby represents and
warrants to Parent as of the date hereof and, as applicable, covenants, that:

 

(a)                                 (i) such Securityholder is the beneficial
owner of, and has good, valid and marketable title to, the Subject Securities
set forth opposite its name on Schedule I, (ii) such Securityholder has sole
voting power, and sole power of disposition, with respect to all of its Subject
Securities, (iii) the Subject Securities are free and clear of all Liens, other
than any Liens created by this Agreement, the underlying agreements pursuant to
which such shares were issued or as imposed by applicable securities Laws, or
that will otherwise be discharged at or prior to the Effective Time and will not
impact the Securityholder’s obligations under this Agreement and (iv) the
Securityholder has not appointed or granted any proxy inconsistent with this
Agreement, which appointment or grant is still effective, with respect to the
Subject Securities.

 

(b)                                 such Securityholder is duly organized and
validly existing in good standing under the laws of its state of incorporation
or formation and has full power and authority to make, enter into and carry out
the terms of this Agreement applicable to such Securityholder;

 

(c)                                  as of the date hereof, there is no
Proceeding pending or, to the knowledge of such Securityholder, threatened
against such Securityholder at law or in equity before or by any Governmental
Entity that would reasonably be expected to impair or delay the ability of such
Securityholder to perform its obligations hereunder or consummate the
transactions contemplated hereby;

 

(d)                                 the execution and delivery of this Agreement
by such Securityholder does not, and the performance of this Agreement by such
Securityholder will not, result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation, modification or acceleration) (whether after
the giving of notice of or the passage of time or both) under any applicable
Law, any of such Securityholder’s certificate of incorporation, bylaws or
equivalent governing documents or any contract to which such Securityholder is a
party or which is binding on such Securityholder or the Subject Securities, and
will not result in the creation of any Lien on any of the Subject Securities;

 

(e)                                  this Agreement has been duly executed by
such Securityholder and constitutes the valid and legally binding obligation of
such Securityholder, enforceable against such Securityholder in accordance with
its terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity;

 

6

--------------------------------------------------------------------------------



 

(f)                                   the execution and delivery of this
Agreement by such Securityholder does not, and the performance of this Agreement
by such Securityholder will not, require any consent, approval, authorization or
permit of, or filing with or notification to, any Governmental Entity by such
Securityholder, (i) except for any applicable requirements, if any, of the
Exchange Act, and (ii) except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not prevent or delay the performance by such Securityholder of such
Securityholder’s obligations under this Agreement in any material respect;

 

(g)                                  such Securityholder has not employed any
investment banker, broker, financial advisor, finder or other intermediary in
connection with the transactions contemplated by this Agreement which would be
entitled to any investment banking, brokerage, finder’s, financial advisory or
similar fee or commission in connection with this Agreement or the transactions
contemplated hereby;

 

(h)                                 such Securityholder agrees that, in the
event of any stock split, stock dividend or distribution, or any change in the
Subject Securities by reason of any split-up, reverse stock split,
recapitalization, combination, reclassification, exchange of shares or the like,
the term “Subject Securities”  shall be deemed to refer to and include such
Subject Securities as well as all shares distributed in such stock dividends and
distributions and any securities into which or for which any or all of such
Subject Securities may be changed or exchanged or which are received in such
transaction, and such Securityholder agrees, while this Agreement is in effect,
to as promptly as practicable notify Parent of the number of any new Subject
Securities, if any, acquired by such Securityholder or any of its affiliates
after the date hereof; and

 

(i)                                     such Securityholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
such Securityholder’s execution and delivery of this Agreement and the
representations and warranties of such Securityholder contained herein.

 

SECTION 8.                            Representations, Warranties and Other
Agreements of Merger Sub.  Merger Sub hereby represents and warrants to the
Securityholders as of the date hereof that there are no other agreements between
any holders of shares of Preferred Stock, on the one hand, and Parent or its
Subsidiaries, on the other hand, relating to the Preferred Stock or receipt of
any consideration with respect thereto, other than the Merger Agreement and that
certain Consent and Termination Agreement, dated as of the date hereof, by and
among Parent, Merger Sub, the Company and MSD Credit Opportunity Master Fund,
L.P.

 

SECTION 9.                            Consent.  Each Securityholder on behalf of
itself only consents to and authorizes the Company, Parent and their respective
affiliates to (and Parent authorizes such Securityholder to) (a) publish and
disclose in the Proxy Statement, any Schedule TO or related materials filed in
connection with an offer, any current report of the Company on Form 8-K and any
other documents required to be filed with the SEC or any government or
regulatory authority in connection with the Merger Agreement, such
Securityholder’s

 

7

--------------------------------------------------------------------------------



 

identity and ownership of Subject Securities and the nature of such
Securityholder’s commitments, arrangements and understandings under this
Agreement and (b) file this Agreement as an exhibit to the extent required to be
filed with the SEC or any regulatory authority relating to the Merger.

 

SECTION 10.                     Securityholder Capacity.  To the extent that any
Securityholder or any of its affiliates or Representatives is an officer or
director of the Company or any of the Company’s Subsidiaries, nothing in this
Agreement shall be construed as preventing or otherwise affecting any actions
taken or not taken by such Person in its capacity as an officer or director of
the Company or any of the Company’s Subsidiaries or from fulfilling the duties
and obligations of such office (including the performance of obligations
required by the fiduciary duties of such Person acting in its capacity as an
officer or director of the Company or any of the Company’s Subsidiaries), and
none of such actions (or determinations not to take any action) in such other
capacities shall be deemed to constitute a breach of this Agreement.

 

SECTION 11.                     Termination.  Notwithstanding anything to the
contrary provided herein, this Agreement and any undertaking or waiver granted
by the Securityholders hereunder automatically shall terminate and be of no
further force or effect and the Securityholders shall not be entitled to the
Notes, in each case as of the Expiration Date; provided that (i) Section 15 and,
if the Merger is consummated, Section 6, and Section 12 shall survive any
termination or expiration of this Agreement, (ii) any such termination shall not
relieve any party from liability for any willful and material Breach of its
obligations hereunder prior to such termination or relieve any party from
completing any obligation hereunder that arose in connection with the
consummation of the transactions contemplated hereby, and (iii) each party will
be entitled to any remedies at law or in equity to recover its losses arising
from any such pre-termination breach.

 

SECTION 12.                     Release.  Subject to Section 15(o), effective as
of the Closing, other than with respect to the Note, the Company’s obligations
under this Agreement, the Merger Agreement and the Company Securityholder Voting
and Support Agreement, dated as of the date hereof, by and between Parent and
the Securityholders (the “Voting Agreement”), and the Company’s obligations to
pay the consideration for the Subject Securities (as defined herein and in the
Voting Agreement) as contemplated by the Merger Agreement, each Securityholder
hereby (i) fully and unconditionally releases, acquits and forever discharges
the Parent and its Subsidiaries and Company and its Subsidiaries and each of
their respective past, present and future successors, predecessors, assigns,
employees, agents, partners, members, subsidiaries, equityholders, parent
companies, controlling Persons, other affiliates (corporate or otherwise) and
legal representatives, including its past, present and future officers and
directors, solely in their capacities as such, and any past, present and future
successors, predecessors, assigns, employees, agents, partners, members,
subsidiaries, equityholders, parent companies, controlling Persons, other
affiliates (corporate or otherwise) and legal representatives, including past,
present and future officers and directors of any of the foregoing, solely in
their capacities as such (together, the “Released Parties”), from any and all
manner of actions, causes of actions, claims, debts, obligations, demands,
liabilities, damages, costs, losses, expenses (including attorneys’ and other
professional fees and expenses), compensation or other relief, whether known or
unknown, matured or unmatured, contingent or otherwise, whether in law or
equity, arising out of, relating to, accruing from or in connection with,
(a) such Securityholder’s ownership and acquisition of Subject Securities and/or
other Equity Interests (including for the avoidance of doubt, any warrants to
purchase common stock and convertible promissory notes) in the Company or any of
its Subsidiaries

 

8

--------------------------------------------------------------------------------



 

(including for the avoidance of doubt, all claims against the Company and its
current and former directors and officers arising out of such Securityholder’s
acquisition and ownership of the Subject Securities), (b) the Merger, any
provision of the Merger Agreement or the transactions contemplated thereby
(other than with respect to such Released Party’s respective rights under the
Merger Agreement), (c) any appraisal rights or rights to dissent from the
Merger, or (d) any claims alleging a breach of duty on the part of the Company
or any officer, director or equityholder of the Company prior to the Closing
Date (any and all claims of whatever kind or character, known or unknown
described in clauses (a) through (d), collectively, “Released Claims”), and
agrees not to commence or participate in, and to take all actions necessary to
opt out of any class in, any class action with respect to any Released Claims
and (ii) agrees to remit any damages or other payments received in relation to
any Released Claims, settlements or adjudications related to any claims arising
out of, relating to, accruing from or in connection with the Exchange Act or the
Securities Act of 1933.  For the avoidance of doubt, nothing in this paragraph
shall affect any right to indemnification or advancement of expenses in favor
of, or limitation of liability of, a current or former director of the Company
or any of its Subsidiaries.  It is the intention of the parties that this
Agreement shall, at the Effective Time, be effective as a full and final accord
and satisfaction, and release of the Released Claims.  For the avoidance of
doubt, in the event any Subject Security or other Equity Interest of the Company
held by a Securityholder has not been converted, repurchased, tendered, redeemed
or cancelled in accordance with this Agreement, the Merger Agreement or any
tender offer commenced by Parent or the Company, the Released Claims shall not
include any claims by any Securityholder for the right to receive the amounts
contemplated hereby, in the Merger Agreement or any tender offer commenced by
Parent or the Company in exchange for such Subject Securities or other Equity
Interests.

 

SECTION 13.                     Further Assurances.

 

(a)                                 Each of the parties hereto shall execute and
deliver any additional certificate, instruments and other documents, and take
any additional actions, as any other party reasonably may deem necessary or
appropriate to carry out and effectuate the purpose and intent of this
Agreement.

 

(b)                                 Each Securityholder agrees, while this
Agreement is in effect, to notify Parent promptly in writing of the number and
description of any Subject Securities acquired by such Securityholder after the
date hereof which are not set forth on Schedule I hereto.

 

SECTION 14.                     RESERVED.

 

9

--------------------------------------------------------------------------------



 

SECTION 15.                     Miscellaneous.

 

(a)                                 Expenses.  All costs and expenses incurred
in connection with this Agreement shall be paid by the party incurring such cost
or expense.

 

(b)                                 Waiver.  Except as provided in this
Agreement, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of any other party’s
obligations to comply with its representations, warranties, covenants and
agreements contained in this Agreement.  The waiver by any party hereto of a
breach of any provision hereunder (or any delay in asserting any such breach)
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder or in any other context. No waiver
shall be effective unless it is in writing and is signed by the party asserted
to have granted such waiver.

 

(c)                                  Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

 

(d)                                 Assignment; Benefit.  Except as expressly
permitted by the terms hereof, no party may assign this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of each other party hereto, except that Parent may assign its rights, interest,
or obligations hereunder to any of its affiliates so long as Parent continues to
remain primarily liable for all such rights, interest, and obligations.  Any
attempted assignment without such prior written approval shall be void.  Subject
to the preceding sentence, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement is not intended to, and shall not be deemed
to, confer on any Person other than the parties hereto or their respective
heirs, successors, executors, administrators and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement, or to

 

10

--------------------------------------------------------------------------------

 

create any agreement of employment with any Person or otherwise create any third
party beneficiary hereto.

 

(e)                                  Amendments.  This Agreement may not be
modified, amended, altered or supplemented, except upon the execution and
delivery of a written agreement executed by each of the parties hereto.

 

(f)                                   Specific Performance; Injunctive Relief. 
The parties agree that irreparable damage would occur to Parent in the event
that any provision of this Agreement were not performed by the Securityholders
in accordance with the specific terms hereof, and that Parent shall be entitled
to an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which Parent is entitled
at law or in equity.  Each Securityholder agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief to
enforce the covenants and obligations contained herein on the basis that Parent
has an adequate remedy at law or an award of specific performance is not an
appropriate remedy for any reason at law or equity and Parent shall not be
required to post a bond or other security in connection with any such order or
injunction.

 

(g)                                  Governing Law.  This Agreement and all
claims and causes of action based upon, arising out of or in connection herewith
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to Laws that may be applicable under conflicts of laws
principles (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State
of Delaware.

 

(h)                                 Jurisdiction and Venue.  Each of the parties
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware or,
if such Court does not have jurisdiction, any Delaware State court, or Federal
court of the United States of America, sitting in Delaware, and any appellate
court from any thereof, in any Proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such Proceeding
except in such courts, (ii) agrees that any claim in respect of any such
Proceeding may be heard and determined in such court, (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such Proceeding in any such
court, and (iv) waives, to the fullest extent permitted by Law, the defense of
an inconvenient forum to the maintenance of such Proceeding in any such court. 
Each of the parties agrees that a final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for

 

11

--------------------------------------------------------------------------------



 

notices in Section 15(l).  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
Law.

 

(i)                                     Waiver of Trial by Jury.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16(i).

 

(j)                                    No Agreement Until Transaction Documents
Executed.  Irrespective of negotiations among the parties or the exchanging of
drafts of this Agreement, this Agreement shall not constitute, or be deemed to
evidence, a contract, agreement, arrangement or understanding between the
parties hereto unless (i) the Merger Agreement is executed and delivered by all
parties thereto and (ii) this Agreement is executed and delivered by all parties
hereto.

 

(k)                                 Limitation on Recourse.  Section 7.5 of the
Merger Agreement shall apply to this Agreement mutatis mutandis.

 

(l)                                     Notices.  Any notices or other
communications required or permitted under, or otherwise given in connection
with, this Agreement shall be in writing and shall be deemed to have been duly
given (a) when delivered or sent if delivered in Person or sent by facsimile
transmission (provided confirmation of facsimile transmission is obtained),
(b) on the fifth Business Day after dispatch by registered or certified mail,
(c) on the next Business Day if transmitted by national overnight courier or
(d) on the date delivered if sent by email (provided confirmation of email
receipt is obtained), in each case, as follows (or to such other Persons or
addressees as may be designated in writing by the party to receive such notice):

 

if to Parent, to:

 

c/o Castle Creek Pharmaceuticals, LLC

6 Century Drive, 2nd Floor

 

12

--------------------------------------------------------------------------------



 

Parsippany, New Jersey 07054

Attn: Greg Wujek

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Chicago, IL 60611

Tel:  (312) 876-7700

Fax:  312-993-9767

 

Attention:  Mark Gerstein

Zachary Judd

 

Email:  Mark.Gerstein@lw.com

Zachary.Judd@lw.com

 

If to the Securityholders: to the Securityholders’ address for notice set forth
on Schedule I attached hereto

 

(m)                             Counterparts.  This Agreement may be signed in
any number of counterparts, including by facsimile or other electronic
transmission each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by all of the other parties hereto.  Until and unless each party
has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).  The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in PDF format or by facsimile shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

 

(n)                                 Interpretation.  The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  As used in this Agreement, the
words “include” and “including,” and variations thereof, shall not be deemed to
be terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”  As used in this Agreement, the words “hereof,” “herein,”
“hereby,” “hereunder” and words of similar import shall refer to this Agreement
as a whole and not to any particular provision of this Agreement.  All terms
defined in this Agreement shall have the defined meanings when used in any
document made or delivered pursuant hereto unless otherwise defined therein. 
For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall

 

13

--------------------------------------------------------------------------------



 

include masculine and feminine genders.  Any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, unless otherwise
specifically indicated, including (in the case of agreements or instruments) by
valid waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted assigns and successors.

 

(o)                                 Other Agreements. Notwithstanding anything
to the contrary herein, including Section 12, nothing in this Agreement shall
limit, expand or otherwise modify or amend either Channel Collaboration
Agreement or modify the rights and obligations of each party to each Channel
Collaboration Agreement.  The terms of Section 12 shall not be deemed a release
of any claims related to either Channel Collaboration Agreement.

 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

CASTLE CREEK PHARMACEUTICAL HOLDINGS, INC.

 

By:

/s/ Greg Wujek

 

Name:

Greg Wujek

 

Title:

Chief Executive Officer

 

 

[Signature Page to Consent and Termination Agreement]

 

--------------------------------------------------------------------------------



 

 

COMPANY:

 

 

 

FIBROCELL SCIENCE, INC.

 

 

 

 

By:

/s/ John M. Maslowski

 

 

Name: John M. Maslowski

 

 

Title:  President and Chief Executive Officer

 

[Signature Page to Consent and Termination Agreement]

 

--------------------------------------------------------------------------------



 

 

MERGER SUB:

 

 

 

CASTLE CREEK MERGER CORP.

 

 

 

 

 

 

 

By:

/s/ Babar Ghias

 

 

Name: Babar Ghias

 

 

Title: President and Treasurer

 

[Signature Page to Consent and Termination Agreement]

 

--------------------------------------------------------------------------------



 

 

SECURITYHOLDERS:

 

 

 

 

 

NRM VII HOLDINGS I, LLC

 

 

 

 

By:

/s/ Randal J. Kirk

 

 

Name:

Randal J. Kirk

 

 

Title:

Manager, Third Security, LLC, which is the Manager, Third Security Capital
Partners VII, LLC, which is the Manager of NRM VII Holdings I, LLC

 

 

 

 

INTREXON CORPORATION

 

 

 

 

By:

/s/ Randal J. Kirk

 

 

Name:

Randal J. Kirk

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

KAPITAL JOE, LLC

 

 

 

 

By:

/s/ Randal J. Kirk

 

 

Name:

Randal J. Kirk

 

 

Title:

Manager, Third Security, LLC, which is the Manager of Kapital Joe, LLC

 

 

 

 

MASCARA KABOOM, LLC

 

 

 

 

By:

/s/ Randal J. Kirk

 

 

Name:

Randal J. Kirk

 

 

Title:

Manager, Third Security, LLC, which is the Manager of Mascara Kaboom, LLC

 

[Signature Page to Consent and Termination Agreement]

 

--------------------------------------------------------------------------------



 

Schedule I

 

Name

 

Shares
of
Preferred
Stock

 

Company
Warrants

 

Address

 

Intrexon Corporation

 

1,161

 

99,769

 

20374 Seneca Meadows Parkway, Germantown, MD 20876

 

NRM VII Holdings I, LLC

 

1,746

 

150,040

 

1881 Grove Avenue, Radford, VA 24141

 

Kapital Joe, LLC

 

106

 

9,109

 

1881 Grove Avenue, Radford, VA 24141

 

Mascara Kaboom, LLC

 

3

 

258

 

1881 Grove Avenue, Radford, VA 24141

 

TOTAL

 

3,016

 

259,176

 

 

 

 

--------------------------------------------------------------------------------
